DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 5/23/2022 is acknowledged. Claims 1, 4-6, 12, 14, 15, 17 have been amended.  Claims 21-24 are added.  Claims 3, 7, 13, 18 have been canceled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. US 10367021. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 17, claim 14 of US 10367021 teaches an image sensor device, comprising: 
a semiconductor substrate (claim 14 of US 10367021 line 3-4); 
a plurality of photo sensitive regions (claim 14 of US 10367021 line 5-9) in the semiconductor substrate; 
a layer of a first dielectric material (claim 14 of US 10367021 line 10) on a backside surface of the semiconductor substrate farthest facing away from the plurality of photo sensitive regions; 
a plurality of convex dielectric lenses (claim 14 of US 10367021 lines 17-24) on a backside surface of the layer of the first dielectric material farthest facing away from the semiconductor substrate; 
a lower grid structure (claim 14 of US 10367021 line 12-15) on the backside surface of the layer of the first dielectric material, the lower grid structure comprising a plurality of lower grid lines alternately arranged with the plurality of convex dielectric lenses from a cross-sectional view, the plurality of lower grid lines being formed of a second dielectric material having a lower refractive index than the first dielectric material (claim 14 of US 10367021 line 13-14), and each of the plurality of convex dielectric lenses has a lower refractive index than the second dielectric material (claim 14 of US 10367021 line 28-30); and 
an upper grid structure (claim 14 of US 10367021 line 16) having a plurality of upper grid lines respectively over the plurality of lower grid lines of the lower grid structure from the cross-sectional view.  
Regarding claim 19, claim 15 of US 10367021 teaches all the limitations of the image sensor device of claim 17 (claim 15 depends on claim 14 in US 10367021), further comprising: a dielectric structure wrapping around each of the plurality of upper grid lines and the plurality of lower grid lines (line 3-6 of claim 15 of US 10367021).  
Regarding claim 20, claim 15 of US 10367021 teaches all the limitations of the image sensor device of claim 19 (claim 15 depends on claim 14 in US 10367021), and also teaches wherein the dielectric structure has a lower refractive index than the second dielectric material.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (US 2005/0056901 A1).
Regarding claim 12, Kuriyama teaches an image sensor device (image sensor in Fig. 8E of Kuriyama), comprising: 
a semiconductor substrate (51); 
a plurality of photo sensitive regions (54) in the semiconductor substrate; 
a first dielectric layer (59) on a backside surface of the semiconductor substrate facing away from the plurality of photo sensitive regions; 
a plurality of convex dielectric lenses (60 is made of silicon nitride) on a backside surface (top surface of 59) of the first dielectric layer facing away from the semiconductor substrate; 
a dielectric structure (planarization layer 61) over convex sides of the plurality of convex dielectric lenses; 
a layer of color filters (63) on a backside surface of the dielectric structure facing away from the plurality of convex dielectric lenses; 
a plurality of micro-lenses (64) on a backside surface (top surface of 63) of the layer of color filters facing away from the dielectric structure, wherein the plurality of micro-lenses respectively overlap the plurality of convex dielectric lenses (as shown in Fig. 8E of Kuriyama), and each of the plurality of micro-lenses laterally extends past opposite edges of a corresponding one of the plurality of convex dielectric lenses (as shown in Fig. 8E, the lenses 64 of the neighboring pixels extends past the edges of the convex dielectric lenses 60); and 
a patterned second dielectric layer (72) on the backside surface of the first dielectric layer, the patterned second dielectric layer having a plurality of portions alternately arranged with plurality of convex dielectric lenses (as shown in Fig. 8E), wherein from a cross-sectional view, one of the plurality of convex 4dielectric lenses has a curve meeting the patterned second dielectric layer at a bottommost position of the one of the plurality of convex dielectric lenses (as shown in Fig. 8E).  
Regarding claim 22, Kuriyama teaches all the limitations of the image sensor device of claim 12, and also teaches wherein from the cross-sectional view, the one of the plurality of convex dielectric lenses has a straight line linearly extending from a first end of the curve to a second end of the curve (as shown in Fig. 8E of Kuriyama).  
Regarding claim 23, Kuriyama teaches all the limitations of the image sensor device of claim 12, and also teaches wherein the first and second ends of the curve contacts the backside surface of the first dielectric layer (as shown in Fig. 8E of Kuriyama).  
Regarding claim 24, Kuriyama teaches all the limitations of the image sensor device of claim 22, and also teaches wherein the straight line is entirely at the bottommost position of the one of the plurality of convex dielectric tenses (as shown in Fig. 8E of Kuriyama).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kuriyama, as applied in claim 12 above, and further in view of Kokusenya (US 7847361 B2).
Regarding claim 15, Kuriyama teaches all the limitations of the image sensor device of claim 12, but does not teach further comprising: a grid disposed on the patterned second dielectric layer.  
Kokusenya teaches an image device (4 in Fig. 9 of Kokusenya). The image device comprises: a grid (415 in Fig. 9) separating the individual color filters of the color filter layer (see Fig. 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the grid (415)  of Kokusenya in the color filter layer of Kuriyama’s image sensor device in order to reduce light from neighboring subpixels to go into the subpixel.

Allowable Subject Matter
Claims 1-2, 4-6, 8-11 are allowed.
Claims 17, 19-20 would be allowable if rewritten or amended to overcome the double patenting rejection as set forth in this Office action.
Claims 14, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “wherein the lower portion of each of the plurality of grid lines has a refractive index higher than a refractive index of each of the plurality of convex dielectric lenses” along with other limitations of the claim 1.
Regarding claim 14, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “wherein the patterned second dielectric layer has a refractive index lower than a refractive index of the first dielectric layer” along with other limitations of claim 12.  
Regarding claim 16, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “wherein each of the plurality of convex dielectric lenses has a refractive index lower than a refractive index of the first dielectric layer” along with other limitations of claim 12.
Regarding claim 21, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “wherein the patterned second dielectric layer has a refractive index higher than a refractive index of each of the plurality of convex dielectric lenses.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822